Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please amend claim 1 as follows:
	“A polypeptide with analgesic activity, wherein the amino acid sequence of the polypeptide is Xa-Xb-Cys-Ser-Thr-Pro-Pro-Xc-Xd-Val-Leu-Tyr-Xe (SEQ ID NO: 1) or a pharmaceutically acceptable salt thereof and wherein Xa is Gly or absent, Xb is Ser or Lys, Xc is D-Cys, Ser, or Asp, Xd is Ala or absent, and Xe is Cys or Ser.”.

	Please cancel claim 5.

	Please amend claim 7 as follows:
	“A product for preventing and/or treating pain, wherein the active ingredient is the polypeptide of claim 3.”.

	Reasons for Amendments
	The amendment to claim 1 is necessary due to how the Office interprets sequence claims (see below) and to correspond to the language of dependent claim 3.
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.

	The cancellation of claim 5 is necessary because the open ended range of “one or more amino acids” which would result in nothing (e.g. all amino acids deleted), a peptide with 0% identity to SEQ ID NOs: 2-4 (e.g. all amino acids replaced), etc.

	The amendment to claim 7 replacing “its” with “the” is necessary since the personalization of inanimate objects is not typical of scientific writing.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: SEQ ID NOs: 1-4 are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658